--------------------------------------------------------------------------------

Exhibit 10.1





[image00001.jpg]
   Page 1  Borrower Initials   Secured Promissory Note3234559v1  SECURED
PROMISSORY NOTE  $2,000,000  JULY 10, 2020    CONTINENTAL REPUBLIC CAPITAL,
LLCD/B/A REPUBLIC BUSINESS CREDITA Louisiana limited liability company 900 Camp
Street, Suite 460 New Orleans, LA 70130  “HOLDER”  BETWEEN:            AND:  The
Entities Identified on Schedule 1  COLLECTIVELY,THE“BORROWERS” INDIVIDUALLY, A
“BORROWER”    Date: JULY 10, 2020  “DATE”  OBLIGATION. FOR VALUE RECEIVED, the
Borrowers, jointly and severally, agree to pay Holder, in lawful money of the
United States of America and in immediately available funds at its offices set
forth above or at such other location as the Holder may designate from time to
time the Principal Amount (as hereinafter defined) under the terms and
conditions set forth below. The Principal Amount and Interest (as hereinafter
defined) due and owing under this Secured Promissory Note (this “Note”) shall be
Obligations under the terms and conditions of that certain Agreement for
Purchase and Sale dated October 28, 2019, as amended by that certain First
Amendment to the Agreement for Purchase and Sale dated of even date herewith,
and as the same may be amended, restated, modified or revised (the “Purchase
Agreement”), which Obligations shall have the meaning ascribed to such term in
the Purchase Agreement. Each Borrower acknowledges and agrees that the
Obligations due and owing to Holder from Borrowers hereunder shall survive the
termination of the Purchase Agreement.ADVANCES/PRINCIPAL AMOUNT. In the period
from the Date first written above and until October 31, 2020 (the “Advance
Period”), from time to time, Borrower may request Holder to make an advance of
and Holder may make an advance to Borrower (the “Advances”) under the terms and
conditions of this Note; provided, however, in no event (i) shall Borrower make
greater than three (3) requests for Advances; or (ii) shall the total of all
Advances made by Holder exceed Two Million and 00/100 Dollars (the “Maximum
Principal Amount”). The unpaid balance of the Advances due and owing by Borrower
to Holder shall be referred to herein as the “Principal Amount”.RATE OF
INTEREST/ADMINISTRATIVE FEE. The Principal Amount shall accrue interest at the
rate of eleven percent (11.0%) plus the prime rate of interest announced from
time to time by Wells Fargo Bank,N.A. or any successor thereof, as its prime
rate, base rate, or reference rate (the “Prime Rate”) per annum (the
"Interest"). Any adjustment in the Prime Rate, whether downward or upward, will
becomeeffective on the first day of the month following the month in which the
Prime Rate is reduced or increased, provided, however, that in no event shall
the Prime Rate be less than three and one quarter ofone percent (3.25%). All
Interest will be computed on the basis of the number of days elapsed and a
360-day year, and such Interest accrued each month shall be paid from Borrower
to Holder on the last calendar day of such month.As additional consideration for
entering into this Note, Borrower shall pay Holder fee calculated as one percent
(1.00%) of each Advance (the “Facility Fee”), which Facility Fee is due and
payable to Holder upon any such Advance being made by Holder under this Note and
which Facility Fee shall be deducted from such Advance.  DocuSign Envelope ID:
CFF78C7F-73BC-4B5B-976E-62AD77C6E5DB       
 

--------------------------------------------------------------------------------

[image00002.jpg]
 3. PAYMENT TERMS. The Principal Amount shall be repaid to Holder over a
twenty-four (24) month period in (i) (a) during the Advance Period, four (4)
monthly installments equal to 1/36 of the outstanding Principal Amount, plus
interest on the outstanding Principal Amount (the “Advance Period Payment”);
and(b) after the Advance Period, nineteen (19) equal installments of principal
and Interest calculated based thirty-six (36) month amortization of the
Principal Amount outstanding on November 1, 2020 (the “Amortized Payment” and
together with the Advance Period Payment, the “Monthly Payment”); and (ii)one
(1) final installment equal to the outstanding Principal Amount, plus accrued
and unpaid Interest on the outstanding Principal Amount (the “Final Payment”).
The Monthly Payment shall be due on the lastday of each month beginning July 31,
2020. The Final Payment shall be due June 30, 2022 (the “Maturity Date”).
Borrowers hereby irrevocably authorize Holder to pay any Principal Amount or
Interest due and owing hereunder directly from funds that would otherwise be
paid by Holder to any Borrower under the terms and conditions of the Purchase
Agreement. Notwithstanding the foregoing irrevocable authorizationand direction
of payment to Holder, Borrowers shall remain jointly and severally liable for
the full and indefeasible payment and performance of the payment terms and the
liability of the Borrowers hereundershall not be otherwise affected. Any
payments received hereunder shall be applied (1) first to the payment of any
expenses incurred by the Holder hereof in collecting or enforcing its rights
under this Note; (2) second to the payment of Interest as hereinabove provided;
and (3) third to the payment of the Principal Amount.Without limiting any of the
rights and remedies of the Holder set forth in this Note, upon an Event of
Default the Holder of this Note, may, at its option, without further notice or
demand (i) declare the outstanding Principal Amount and all accrued but unpaid
Interest and Borrowers’ other obligations under this Note at once due and
payable, (ii) foreclose all liens securing the payment hereof, (iii) pursue any
and all other rights, remedies and recourse available to the Holder hereof,
including, but not limited to, any such rights, remedies or recourse available
to such Holder under the Note, the Purchase Agreement at law or in equity, or
(iv) pursue any combination of the foregoing.DEFAULT RATE. Upon maturity,
whether by acceleration, demand or otherwise, and at the Holder’s option upon
the occurrence of any Event of Default, the amount outstanding under this Note
shall bear interest at a rate of Prime plus two percent (2%) per month (the
“Default Rate”), provided, however, the Default Rate shall not exceed the
maximum rate allowed by law. The Default Rate shall continue to apply whether or
not judgment shall be entered on this Note. The Default Rate is imposed as
liquidated damages for the purpose of defraying the Holder’s expenses incident
to the handling of delinquent payments and the increased credit risk to Holder,
and is in addition to, and not in lieu of, the Holder’s exercise of any rights
and remedies hereunder, or under applicable law, and any fees and expenses of
any agents or attorneys which the Holder may employ. Each Borrower agrees that
the Default Rate is a reasonable forecast of just compensation for anticipated
and actual harm incurred by the Holder, and that the actual harm incurred by the
Holder cannot be estimated with certainty and without difficulty.EVENTS OF
DEFAULT. The occurrence of any of the following events will be deemed to be an
“Event of Default” under this Note: (i) the nonpayment of any Principal Amount,
Interest or other indebtedness under this Note when due; (ii) the filing by or
against any Borrower of any proceeding in Bankruptcy, receivership, insolvency,
reorganization, liquidation, conservatorship or similar proceeding;(iii) any
assignment by any Borrower for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of such Borrower; (iv) a default with respect to any other indebtedness of any
Borrower for borrowed money; (v) the commencement of any foreclosure or
forfeiture proceeding, execution or attachment against any collateral securing
the obligations of any Borrower to the Holder; (vi) a judgment is entered
against Borrower in excess of Fifty Thousand and 00/100 Dollars ($50,000.00),
unless the same is satisfied within thirty (30) days after the date of entry
thereof or an appeal or appropriate proceeding for review thereof is taken
within such periods and a stay of execution pending such appeal is obtained;
(vii) Ricebran Technologies is no longer a publicly traded entity or there is
any other change in the structure of Borrower; (viii) any Borrower ceases doing
business as a going concern; (ix) any representation or warranty made by any
Borrower to the Holder hereunder, in the Purchase Agreement or any other
agreement or documents by and between any Borrower and  DocuSign Envelope ID:
CFF78C7F-73BC-4B5B-976E-62AD77C6E5DBSECURED PROMISSORY NOTE        Secured
Promissory Note  2  Borrower Initials  
 

--------------------------------------------------------------------------------

[image00003.jpg]
 Holder, now or in the future, is false, erroneous or misleading in any material
respect; (x) the Purchase Agreement is terminated for any reason; (x) there is
an Event of Default under or termination of the Purchase Agreement, and/or (xi)
there is an Event of Default under the Mortgage (as hereinafter defined).Upon
the occurrence of an Event of Default, at the sole discretion of the Holder: (a)
the Holder shall be under no further obligation to perform under this Note or
the Purchase Agreement; (b) the Principal Amount and accrued Interest hereunder
together with any additional amounts payable hereunder shall be immediately due
and payable without demand or notice of any kind; and (c) this Note will bear
Interest at the Default Rate from the date of the occurrence of the Event of
Default until such Event of Default is cured within the applicable time period.
The Holder may exercise from time to time any of the rights and remedies
available hereunder, under the Purchase Agreement or under applicable
law.INDEMNITY. Each Borrower agrees to indemnify the Holder, each legal entity,
if any, who controls, is controlled by or is under common control with the
Holder, and each of their respective members, managers, shareholders, directors,
officers and employees (each being an "Indemnified Party") and to hold each
Indemnified Party harmless from and against any and all losses, claims, actions,
damages and liabilities, joint or several, to which such Indemnified Party may
become subject under any applicable federal or state law, made by any third
party or otherwise, relating to or in connection with the Note and the
performance by such Indemnified Party under the Note, except to the extent
caused by the gross negligence or willful misconduct of Holder and Borrower will
reimburse any Indemnified Party for all costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) as they are incurred in
connection with the investigation of, preparation for or defense of any pending
or threatening claim, or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto. This Section 6 shall survive
termination of this Note.GRANT OF SECURITY INTEREST. Ricebran Technologies d/b/a
Ricebran Technologies, Inc., and each other Borrower to the extent such Borrower
has an interest therein, hereby grants to Holder, as security for the Principal
Amount, Interest, and all obligations that are or may be due and owing to Holder
pursuant to this Note, a continuing security interest in that certain real
property commonly known as 1784 Highway 1 North, Wynne, Cross County, Arkansas
72396 (the “AR Real Property”) all improvements and fixtures thereto, all as
further set forth in that certain Mortgage with Security Agreement and Fixture
Filing dated on or about the date hereof, by and between Holder and RiceBran
Technologies, d/b/a RiceBran Technologies, Inc., a California corporation (the
“Mortgage”), all on the terms and conditions contained therein. In addition,
Holder shall have a continuing security interest in the Collateral of each
Borrower as identified in the Purchase Agreement.MISCELLANEOUS.NOTICES. Any
notice as provided for herein or pursuant to this Note shall be in writing,
shall be sent to the address set forth herein and shall be deemed to have been
duly given upon receipt or refusal. All such notices shall be sent (i) by United
States mail, with proper postage prepaid, certified mail with return receipt
requested; (ii) by personally delivery to the party to be notified; or (iii) by
a nationally recognized overnight delivery service. The address for notices may
be changed by written notice delivered as set forth hereinNO WAIVER/AMENDMENT.
No delay or omission on the Holder’s part to exercise any right or remedy
arising under this Note will impair any such right or remedy or be considered a
waiver of any such right or remedy, nor will the Holder’s action or inaction
impair any such right or remedy. The Holder’s rights and remedies hereunder are
cumulative and not exclusive of any other rights or remedies which the Holder
may have under other agreements, at law or in equity. No modification, amendment
or waiver of, or consent to any departure by any Borrower from, any provision of
this Note will be effective unless made in a writing signed by the Holder, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No waiver of any Event of Default shall be
construed, taken or held to be a waiver, acquiescence in or consent to any
further or succeeding default of the same nature.  DocuSign Envelope ID:
CFF78C7F-73BC-4B5B-976E-62AD77C6E5DBSECURED PROMISSORY NOTE        Secured
Promissory Note  3  Borrower Initials  
 

--------------------------------------------------------------------------------

[image00004.jpg]
 ATTORNEY’S FEES. Each Borrower agrees to pay on demand all actual costs and
expenses incurred by the Holder in the enforcement of its rights in this Note
and in any security therefor, including without limitation reasonable legal and
attorney fees and expenses.SEVERABILITY. If any provision of this Note or the
application thereof to any party or circumstance is held invalid or
unenforceable, the remainder of this Note and the application of such provision
to other parties or circumstances will not be affected thereby and the
provisions of this Note shall be severable in any such circumstance.WAIVER OF
DEFENSES. Each Borrower and all endorsers and other persons obligated hereon,
hereby waives presentment, demand, protest, notice of demand, notice of protest
and notice of nonpayment. In the event this Note is placed in the hands of an
attorney for collection, or it is collected by suit, or by bankruptcy or
probate, reorganization or any other proceeding in connection with the
enforcement of the holder’s rights and remedies under this Note, then Borrowers
shall promptly pay on demand to the holder of this Note all court costs and
attorneys' fees incurred for such collection. Each Borrower also waives all
defenses based on suretyship or impairment of collateral.NO TRANSFER OF ASSETS.
The Principal Amount and all accrued Interest hereon shall be immediately due
and payable upon any Borrower's (i) transfer or pledge any portion of assets; or
(ii) sale of all or substantially all the assets of such Borrower or any of its
successors or assigns or the direct or indirect acquisition by any person (or
group of persons acting in concert) of ownership or control of a controlling
interest in the voting securities (or the power to vote the same) of such
Borrower or any of its successors or assigns.MAXIMUM INTEREST. In no event shall
the amount of interest due and payable under this Note exceed the maximum rate
of interest allowed by applicable law; and in the event any such payment is
inadvertently paid by Borrowers or inadvertently received by the Holder of this
Note, such excess sum shall be credited as a payment of principal, unless
Borrowers shall notify the holder of this Note in writing that Borrowers elect
to have such excess sum returned to it forthwith.GOVERNING LAW. This Note has
been delivered to and accepted by the Holder and shall be deemed to be made in
the State of Texas. THIS NOTE SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE HOLDER AND THE BORROWERS DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, EXCLUDING ITS CONFLICT OF LAWS RULES. Each Borrower
hereby irrevocably consents to the exclusive jurisdiction of the United States
District Court for the Northern District of Texas or any court of the State of
Texas located Dallas County, Texas; provided, however, that nothing contained in
this Note will prevent the Holder from bringing any action, enforcing any award
or judgment or exercising any rights against any or each Borrower, against any
security or against any property of any or each Borrower within any other
county, state or other foreign or domestic jurisdiction. Each Borrower
acknowledges and agrees that the venue provided above is the most convenient
forum for both the Holder and such Borrower. Each Borrower waives any objection
to venue and any objection based on a more convenient forum in any action
instituted under this Note.ARBITRATION. BORROWERS AND RBC EACH ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS NOTE OR ANY DOCUMENT
ARISING HEREUNDER OR WITH RESPECT TO THIS NOTE SHALL BE SUBJECT TO ARBITRATION
PURSUANT TO THE ARBITRATION PROVISIONS SET FORTH IN THEATTACHED ANNEX A AND THE
PROVISIONS THEREIN ARE INCORPORATED HEREIN IN THEIR ENTIRETY BY THIS REFERENCE.
ACCORDINGLY, BORROWERS AND RBC HEREUNDER KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY AGREE TO ARBITRATION IN RESPECT TO ANY CLAIM BASED HEREON OR
RELATED HERETO, INCLUDING BUT NOT LIMITED TO ANY CLAIM, COUNTERCLAIM,
CROSS-CLAIM, THIRD PARTY CLAIM, DISPUTE, DEMAND, SUIT OR PROCEEDING ARISING OUT
OF OR RELATED HERETO, UNDER OR IN CONNECTION WITH THIS NOTE, THE PURCHASE
AGREEMENT OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
INCLUDING ANY COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY AND AGREES THAT ALL SUCH PROCEEDINGS SHALL BE SUBJECT TO
ARBITRATION.  DocuSign Envelope ID: CFF78C7F-73BC-4B5B-976E-62AD77C6E5DBSECURED
PROMISSORY NOTE        Secured Promissory Note  4  Borrower Initials  
 

--------------------------------------------------------------------------------

[image00005.jpg]
   Page 1  Borrower Initials   Secured Promissory Note3234559v1  In Witness
Whereof, the Borrowers hereto have caused this Secured Promissory Note to be
duly executed by their respective authorized officers as of the
Date.BORROWER:RICEBRAN TECHNOLOGIESBy:   Name: Its:  GOLDEN RIDGE RICE MILL,
INC.By:   Name: Its:  MGI GRAIN INCORPORATED  By:   Name: Its:  DocuSign
Envelope ID: CFF78C7F-73BC-4B5B-976E-62AD77C6E5DB  CFO      CFO    Todd
Mitchell    Todd Mitchell  Todd Mitchell  CFO     
 

--------------------------------------------------------------------------------

[image00006.jpg]
 Secured Promissory Note  Page 2  Borrower Initials   SCHEDULE
1BORROWERSBorrower:RICEBRAN TECHNOLOGIES, D/B/A RICEBRAN TECHNOLOGIES, INC.a
California corporation1330 Lake Robbins Dr., Suite 250 The Woodlands, TX
77380Borrower:GOLDEN RIDGE RICE MILL, INC.a Delaware corporation1330 Lake
Robbins Dr., Suite 250 The Woodlands, TX 77380Borrower:MGI GRAIN INCORPORATEDa
Delaware corporation1330 Lake Robbins Dr., Suite 250 The Woodlands, TX
77380  DocuSign Envelope ID: CFF78C7F-73BC-4B5B-976E-62AD77C6E5DB       
 

--------------------------------------------------------------------------------

[image00007.jpg]
   Borrower Initials _  Annex A Arbitration Provisions to Secured Promissory
Note3234559v1  ANNEX A ARBITRATION PROVISIONSAgreement to Arbitrate. Each
Borrower and RBC acknowledges and agrees that arbitration provides cost, timing
and other advantages, and all claims, disputes or controversies arising under or
related to this Note (collectively referred to herein as a “Claim”), unless
specifically excluded herein, shall be resolved in an arbitration forum. Each
Borrower and RBC agree to arbitrate any Claim. All Claims will be decided by the
arbitrators selected pursuant to these arbitration provisions (the
“Arbitrators”), who will have the same ability to order legal or equitable
remedies as could a court of general jurisdiction. Each Borrower and RBC
mutually consent to the exclusive resolution by arbitration of all Claims, past,
present or future, that such party may have against: (1) the other parties; (2)
an affiliate of the other parties, or (3) all successors and assigns of any of
the foregoing (collectively the “Third Party Beneficiaries”), who are third
party beneficiaries of this Note. The references in this Note to the parties to
an arbitration proceeding will include, where applicable, a reference to any
Third Party Beneficiary that is such a party. In the event of an arbitration
under the Purchase Agreement, the arbitration under this Note shall take place
in the same arbitration proceeding.Federal Arbitration Act. Except as provided
in this Note, the Federal Arbitration Act shall govern the interpretation and
enforcement of, and all proceedings pursuant to, this Note. To the extent that
the Federal Arbitration Act is inapplicable, or held not to require arbitration
of a particular claim or claims, state law of the State of Texas pertaining to
agreements to arbitrate shall apply.Claims Not Covered by Arbitration. This Note
does not cover Claims by a party or by any Third Party Beneficiary for temporary
restraining orders or preliminary injunctions (“temporary equitable relief”) in
cases in which such temporary equitable relief would be otherwise authorized by
law. Such resort to temporary equitable relief shall be pending and in aid of
arbitration only, and in such cases the trial on the merits of the action will
occur in front of, and will be decided by, the Arbitrators, who will have the
same ability to order legal or equitable remedies as could a court of general
jurisdiction.Time Limits for Commencing Arbitration and Required Notice of All
Claims. Each Borrower and RBC agree that the aggrieved party must give written
notice of any Claim to the other parties no later than the expiration of the
statute of limitations that the law prescribes for the Claim. Otherwise, the
Claim shall be void and deemed waived.Notice. The aggrieved party shall provide
written notice to the other parties of any Claim. The written notice shall
identify and describe the nature of all Claims asserted, the facts upon which
such Claims are based and the relief or remedy sought. The notice shall be sent
to the other parties and be effective as set forth in this Note.Representation.
Each Borrower and RBC agree that each party must proceed in the arbitration with
licensed attorneys as its representative. Failure to be represented by a
licensed attorney will result in a default and will prevent the defaulted party
from presenting any motions or evidence before the Arbitrators. On motion made
by the opposing party or on the Arbitrators own motion a default judgment will
be entered against the breaching party and the breaching party will be required
to pay the other party’s costs and attorney’s fees.Discovery. Each Borrower and
RBC agree as follows:The parties shall be entitled to conduct sufficient
discovery in arbitration to prepare adequately for the claims and defenses
raised in the arbitration, including gaining access to essential documents and
witnesses, to be determined by the Arbitrators, provided, however, that
discovery for each of (a) Borrowers collectively; and (b) RBC, shall be limited
to 20 interrogatories including all subparts and subdivisions, and 20 document
requests including all subparts and subdivisions, and further provided
that  DocuSign Envelope ID: CFF78C7F-73BC-4B5B-976E-62AD77C6E5DB       
 

--------------------------------------------------------------------------------

[image00008.jpg]
 the parties expressly agree that written briefs shall be no more than 15-pages
in length, double-spaced. Exhibits shall be limited to a total of five and shall
not exceed five 11 ½ by 8 inch pages in length. The total written submission
shall not exceed 20 typewritten pages. Briefs shall be submitted simultaneously.
No reply briefs shall be submitted unless good cause shown and if submitted,
they will be under the same rules, except they shall not exceed more than seven
pages for the written briefs and three pages of Exhibits.The Arbitrators shall
have the authority to entertain and rule upon a motion to dismiss, motion for
summary judgment, motion to compel discovery, motion in limine, a motion to
strike by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure. At the arbitration, the Federal Rules of
Evidence will apply. The parties will have the right to present proof, through
testimony and documentary evidence, and to cross-examine witnesses. Any monetary
award shall be in U.S. dollars.No depositions shall be allowed. Requests for
additional discovery may be made to the Arbitrators. The Arbitrators may grant
an order for such requested additional discovery if the Arbitrators find that
the party requires it to adequately arbitrate a claim, taking into account the
parties’ mutual desire to have a fast, cost-effective dispute resolution
mechanism.Designation of Witnesses. At least thirty (30) days before the
arbitration, the parties agree to exchange lists of witnesses, including any
experts, and copies of all exhibits intended to be used at the
arbitration.Subpoenas. Each party shall have the right to subpoena witnesses and
documents for the arbitration as well as documents relevant to the case from
third parties. Subpoenas may be enforced in a court in the jurisdiction where
the claim is arbitrated.Arbitration Procedures. Each Borrower and RBC agree on
the following arbitration procedures.Any such arbitration shall be fully and
finally resolved in binding arbitration in a proceeding in the City of Dallas,
State of Texas, before a panel of three Arbitrators in accordance of American
Arbitration Association (“AAA”). The parties agree that, except as provided in
this Note, the arbitration shall be in accordance with AAA then-current
commercial arbitration rules/procedures, as modified by the agreed procedures
described herein. The Arbitrators shall be either a retired judge or an attorney
who is experienced in commercial law and licensed to practice law in the State
of Texas. The Arbitrators shall be selected as follows: AAA shall give each of
(a) Borrowers collectively; and (b) RBC a list of eleven (11) arbitrators drawn
from its panel of employment dispute arbitrators. Each such party shall have ten
(10) calendar days from the postmark date on the list to strike all names on the
list it deems unacceptable. If only three common names remain on the lists of
both parties, those individuals shall be designated as the Arbitrators. If more
than three common name remains on the lists of both parties, the parties shall
strike names alternately from the list of common names until only three remains.
The party who did not initiate the claim shall strike first. If three common
names do not exist on the lists of both parties, the sponsoring organization
shall furnish an additional list of eleven (11) arbitrators from which the
parties shall strike alternately, with the party initiating the claim striking
first, until three names remain. Those individuals shall be designated as the
Arbitrators.If AAA declines to arbitrate the matter or if at the time of service
of notice of the claim AAA no longer operates an arbitration facility within the
City of Dallas, State of Texas, the parties agree that, except as provided in
this Note, the arbitration will be held before a three private Arbitrators under
the AAA Commercial Arbitration Rules with Arbitrators appointed by a state court
judge in the jurisdiction where the arbitration is to take place, which
Arbitrators shall be either a retired judge, or an attorney who is experienced
in employment law and licensed to practice law in the state in which the
arbitration is convened.The Arbitrators shall apply the substantive law (and the
law of remedies, if applicable) of the State of Texas, or federal law, or both,
as applicable to the claim(s) asserted. The Arbitrators are without jurisdiction
to apply any different substantive law or law of remedies. The Federal Rules of
Evidence shall  DocuSign Envelope ID:
CFF78C7F-73BC-4B5B-976E-62AD77C6E5DB        Secured Promissory Note  8  Borrower
Initials  
 

--------------------------------------------------------------------------------

[image00009.jpg]
 apply. Notwithstanding any rules of applicable arbitral forums to the contrary,
to the extent there is a question of enforceability of this Note (including but
not limited to its waiver of class and collective actions), a challenge to the
Arbitrators’ jurisdiction, or a dispute over the arbitrability of a claim, it
shall be solely resolved by the Arbitrators. The Arbitrators shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Note, including but not
limited to any claim that all or any part of this Note is void or voidable, as
well as the exclusive authority to resolve any legal claims raised and to grant
any and all rights, remedies and relief that would be available to the parties
if the claims were brought in a court of law. The arbitration shall be final and
binding upon the parties, except as provided in this Note.The Arbitrators shall
have jurisdiction to hear and rule on pre-hearing disputes and is authorized to
hold pre-hearing conferences by telephone or in person, as the Arbitrators deem
advisable. The Arbitrators shall apply the standards governing motions under the
Federal Rules of Civil Procedure. Only the Arbitrators, in their sole
discretion, may decide the conscionability of this Note.Any party, at its
expense, may arrange for and pay the cost of a court reporter to provide a
stenographic record of proceedings.Should any party refuse or neglect to appear
for, or participate in, the arbitration hearing, the Arbitrators shall have the
authority to decide the dispute based upon whatever evidence is presented.Any
party, upon request at the close of the hearing, shall be given leave to file a
post-hearing brief. The time for filing such a brief shall be set by the
Arbitrators, but shall not be more than thirty (30) days after the close of the
hearing.The Arbitrators shall render a fact opinion and not a reasoned opinion
no later than thirty (30) days from the date the arbitration hearing concludes
or the post-hearing briefs (if requested) are received, whichever is later. The
opinion shall include the factual basis for the award. If the opinion is not
rendered within 30 days, a penalty of $100 a day will be deducted from the
Arbitrator’s fee for each day the award order is delayed. The Arbitrators shall
issue a written award and arbitration decision that sets forth the Arbitrators’
findings of fact and conclusions of law upon which the award is based. The
Arbitrators award shall be final and binding upon the parties, and judgment upon
the award may be entered in any court of competent jurisdiction in any state of
the United States or country or application may be made to such court for a
judicial acceptance of the award and an enforcement as the law of such
jurisdiction may require or allow.The parties shall initially equally split the
arbitration fees and costs between each party. Borrowers jointly and severally
agree to reimburse RBC for all reasonable attorneys’ fees and costs incurred by
RBC arising under to related to any arbitration, which shall awarded by the
Arbitrators. Motions for attorney’s fees and costs must be filed within 10 days
of the date the arbitration decision is issued or it is waived. The ruling on
the petition for fees will not toll the time for moving to enforce the
arbitration decision in a court of competent jurisdiction.Confidentiality. Each
Borrower and RBC agree that because this matter is subject to mandatory, final,
and binding arbitration, all disputes will be and remain strictly confidential
and no charge or Claim will be filed against the other party or the Arbitrators
because of the arbitration. The parties each agree that, except as may be
necessary to enter judgment upon the award or to the extent required by
applicable law, all Claims, defenses and proceedings (including, without
limitation, the existence of a controversy and the fact that there is an
arbitration proceeding) shall be treated in a confidential manner by the
Arbitrators, the parties and their counsel, each of their agents, and employees
and all others acting on behalf of or in concert with them. Without limiting the
generality of the foregoing, no one shall divulge to any third party or person
not directly involved in the arbitration the content of the pleadings, papers,
orders, hearings, trials, or awards in the arbitration, except as may be
necessary to enter judgment upon the Arbitrator's award or as required by
applicable law. Nothing in this paragraph, however, shall be construed to
prohibit the parties or their attorneys from communicating with potential
witnesses in connection with good faith efforts to investigate facts or to
prepare for arbitration. The Arbitrators’ opinion and award also shall be kept
confidential, and may be disclosed only to the extent necessary to comply with
and/or enforce the same.Survival. These arbitration provisions shall survive
termination of the Note.  DocuSign Envelope ID:
CFF78C7F-73BC-4B5B-976E-62AD77C6E5DB        Secured Promissory Note  9  Borrower
Initials  
 

--------------------------------------------------------------------------------

[image00010.jpg]
 13. Voluntary Agreement. EACH BORROWER AND RBC ACKNOWLEDGES THAT SUCH PARTY HAS
CAREFULLY READ THESE ARBITRATION PROVISIONS, UNDERSTANDS THE TERMS, THAT ALL
UNDERSTANDINGS AND AGREEMENTS BETWEEN THE PARTIES REGARDING ARBITRATION ARE
CONTAINED IN THE NOTE. EACH PARTY FURTHER ACKNOWLEDGES THAT SUCH PARTY HAS
ENTERED INTO THESE ARBITRATION PROVISIONS VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE OTHER PARTY OTHER THAN THOSE CONTAINED IN
THIS NOTE.  DocuSign Envelope ID:
CFF78C7F-73BC-4B5B-976E-62AD77C6E5DB        Secured Promissory
Note  10  Borrower Initials  
 

--------------------------------------------------------------------------------

[image00011.jpg]
   FIRST AMENDMENT TO THE AGREEMENT FOR PURCHASE AND SALE“FIRST
AMENDMENT”  AMONG:  CONTINENTAL REPUBLIC CAPITAL, LLC D/B/AREPUBLIC BUSINESS
CREDITA Louisiana limited liability company 900 Camp Street, Suite 460New
Orleans, LA 70130  “PURCHASER”        AND:  THE ENTITIES SET FORTH ON SCHEDULE 1
ATTACHED HERETO  COLLECTIVELY, THE “SELLERS”AND EACH A “SELLER”    JULY 10,
2020  “EFFECTIVE DATE”  RECITALSWHEREAS, on or about October 28, 2019, Republic
Business Credit, LLC (“Republic”) and Sellers entered into that certain
Agreement for Purchase and Sale (as the same may have been amended, modified or
restated, the “Purchase Agreement”) together with instruments, agreements and
documents executed in connection therewith (as the same may have been amended,
modified or restated, the “Purchase Agreement Documents”) providing for the sale
of certain Accounts by Seller to Purchaser under the terms and conditions set
forth therein.WHEREAS, on or about November 21, 2019, Purchaser and Republic
filed for a merger of the entities with the State of Louisiana, which merger
resulted in Purchaser surviving, as the survivor entity, and Republic no longer
continuing as a legal entity, pursuant to which the Purchase Agreement
Documents, including the Purchase Agreement, were assigned from Republic to
Purchaser (the “Assignment”).WHEREAS, the parties agree that the Purchase
Agreement shall be amended to reflect that Purchaser agrees to make a secured
term loan to Sellers, as Borrowers, as evidenced by the Note (as hereinafter
defined herein), that Sellers consent to the Assignment and certain other
amendments pursuant to the terms and conditions set forth herein.AGREEMENTNOW,
therefore, in consideration of the mutual covenants set forth in this First
Amendment and other good and valuable consideration, the receipt of which is
acknowledged, the parties agree as follows:RECITALS. The foregoing recitals are
by this reference made a part hereof and incorporated herein as Paragraph 1. The
recitals set forth herein constitute an integral part of this First Amendment,
evidencing the intent of the parties in executing this First Amendment and
describing the circumstances surrounding its execution and this First Amendment
shall be construed thereof.DEFINITIONS. Capitalized terms used herein but not
defined herein shall have such meaning as ascribed to such term in the Purchase
Agreement.CONSENT. Each Seller acknowledges and consents to the Assignment of
the Purchase Agreement from Republic to Purchaser and all actions known by
Seller that have been taken by Purchaser since such Assignment.PURCHASER’S
ADDRESS. The parties acknowledge that notice is hereby provided to Sellers of
the Purchaser’s change in address to the following: 900 Camp Street, Suite 460,
New Orleans, LA 70130, effective as of July 1, 2020.AMENDMENTS TO THE
AGREEMENTS. The Purchase Agreement is hereby amended as follows:A new Section
3.4 shall be added to the Agreement for Purchase and Sale following Section 3.3
“Conditions Precedent to Funding” as follows:3.4 Term Loan Collateral
Representation and Warranty. In the event the appraised market value of the AR
Real Property does not equal at least Sixty-Five Percent (65%) of the Principal
Amount under the Term Note, each Seller agrees to grant Purchaser a security
interest in that certain real property commonly known as 316 5th Ave., N.E.,
East Grand Forks, Minnesota (the “MN Real Property”) to the extent of such
Seller’s interest in the MN Real property.Page 1 Purchaser Initials First
Amendment to the Agreement for Purchase and Sale Seller Initials   DocuSign
Envelope ID: CFF78C7F-73BC-4B5B-976E-62AD77C6E5DB         
 

--------------------------------------------------------------------------------

[image00012.jpg]
 First Amendment to the Agreement for Purchase and Sale  Page 2  Purchaser
Initials   Seller Initials   5.2follows:  A new Section 5 shall be added to the
Agreement for Purchase and Sale following Section 4 “Conflicting Provisions”
asTerm Loan.Secured Promissory Note. Pursuant to that certain Secured Promissory
Note dated on or about July 10, 2020 (the “Note”), Purchaser, as Holder, may
loan to Sellers, as Borrower, the principal amount of up to Two  Million and
00/100 Dollars ($2,000,000.00) (the “Maximum Principal Amount”) all on the terms
and conditions set forth therein, which Note is secured by that certain real
property commonly known as 1784 Highway 1 North, Wynne, Cross County, Arkansas
72396 (the “AR Real Property”) as set forth in that certain Mortgage with
Security Agreement and Fixture Filing dated on or about July 10, 2020 by and
between RiceBran Technologies, d/b/a RiceBran Technologies, Inc., a California
corporation, as Mortgagor, and Purchaser, as Mortgagee (the “Mortgage”). From
and after the Date of this First Amendment, all obligations under the Note shall
be considered “Obligations” under the Purchase Agreement. The Collateral shall
secure all obligations of the Sellers, as Borrowers, under the Note.5.2
Conditions Precedent. Purchaser shall receive each of the following from Sellers
as a condition precedent to this First Amendment and the Note, all of which
shall be to the satisfaction of Purchaser in its sole discretion: (i) the
Mortgage and/or other such documents regarding the AR Real Property and the
grant of security interest therein; (ii) appraisals for the AR Real Property or
any Collateral performed by an appraiser approved by Purchaser; and (iii)
Seller’s presentation of a thirteen (13) week cashflow prior to the initial draw
of the Note facility.  5.3  The Purchase Provisions of the Purchase Agreement
are hereby amended be striking Section 10.3 Waiver of Jury Trial in its entirety
and replaced with the following:  Section 10.3 ARBITRATION. PURCHASER AND
SELLERS EACH ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS PURCHASE AGREEMENT OR ANY DOCUMENT ARISING HEREUNDER OR WITHRESPECT TO THIS
PURCHASE AGREEMENT SHALL BE SUBJECT TO ARBITRATION PURSUANT TO THE ARBITRATION
PROVISIONS SET FORTH IN THE ATTACHED ANNEX A AND THE PROVISIONS THEREIN ARE
INCORPORATED HEREIN IN THEIR ENTIRETY BY THIS REFERENCE. ACCORDINGLY, PURCHASER
AND SELLERS HEREUNDER KNOWINGLY, VOLUNTARILY ANDINTENTIONALLY AGREE TO
ARBITRATION IN RESPECT TO ANY CLAIM BASED HEREON OR RELATED HERETO, INCLUDING
BUT NOT LIMITED TO ANY CLAIM, COUNTERCLAIM, CROSS-CLAIM, THIRD PARTY CLAIM,
DISPUTE, DEMAND, SUIT OR PROCEEDINGARISING OUT OF OR RELATED HERETO UNDER OR IN
CONNECTION WITH THIS PURCHASE AGREEMENT OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, INCLUDING ANY COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY AND AGREES THAT ALL SUCH
PROCEEDINGS SHALL BE SUBJECT TO ARBITRATION.RATIFICATION OF PURCHASE AGREEMENT.
The parties agree that the Purchase Agreement, except as specifically amended
hereby, and the Purchase Agreement Documents shall remain in full force and
effect and each is hereby ratified, approved and confirmed in all respects. From
and after the Effective Date hereof, each reference to the Purchase Agreement
shall be deemed to mean the Purchase Agreement, as amended and ratified by this
First Amendment.EFFECTIVE DATE. This First Amendment shall become effective as
of the Effective Date upon execution of this First Amendment by all
parties.GOVERNING LAW. This First Amendment shall be governed by, and construed
in accordance with the internal laws (and not the law of conflicts) of the State
of Texas.EXECUTION IN COUNTERPARTS. This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. A signature
sent by PDF or electronic signature shall be as valid and binding upon the party
as an original signature of such party, provided, however, notwithstanding
anything to the contrary contained herein, Purchaser may require an original
signature at its sole discretion prior to this First Amendment becoming
effective.[Remainder of page intentionally left blank. Execution pages
follow.]  DocuSign Envelope ID: CFF78C7F-73BC-4B5B-976E-62AD77C6E5DBFirst
Amendment to the Agreement for Purchase and SaleEach Seller shall take any
actions required to grant such security interest in the MN Real Property to
Purchaser and to perfect Purchaser’s security interest in the MN Real
Property.         
 

--------------------------------------------------------------------------------

[image00013.jpg]
 Signature Page First Amendment to the Agreement for Purchase and
Sale  EXECUTIONIn Witness Whereof, the parties hereto have caused this First
Amendment to be duly executed by their respective authorized officers as of the
Date.PURCHASER:CONTINENTAL REPUBLIC CAPITAL, LLC REPUBLIC BUSINESS CREDIT  By:
Name: Melissa BainesIts: Risk Manager  SELLER:RICEBRAN TECHNOLOGIES D/B/A
RICEBRAN TECHNOLOGIES, INC.a California corporation  Its:  GOLDEN RIDGE RICE
MILL, INC.a Delaware corporation  By:   Name: Its:  Its:  DocuSign Envelope ID:
CFF78C7F-73BC-4B5B-976E-62AD77C6E5DB  By: Name: Todd Mitchell    Todd Mitchell
CFO  CFO    CFO  MGI GRAIN INCORPORATEDA Delaware corporationBy: Name: Todd
Mitchell     
 

--------------------------------------------------------------------------------

[image00014.jpg]
 First Amendment to the Agreement for Purchase and Sale  Page 2  Purchaser
Initials   Schedule 1 –Seller  Seller Initials   DocuSign Envelope ID:
CFF78C7F-73BC-4B5B-976E-62AD77C6E5DBFirst Amendment to the Agreement for
Purchase and Sale Schedule 1THE “SELLER” IS SET FORTH AS FOLLOWS:RICEBRAN
TECHNOLOGIESa California corporation1330 Lake Robbins Dr., Suite 250 The
Woodlands, TX 77380GOLDEN RIDGE RICE MILL, INC.a Delaware corporation1330 Lake
Robbins Dr., Suite 250 The Woodlands, TX 77380MGI GRAIN INCORPORATEDa Delaware
corporation1330 Lake Robbins Dr., Suite 250 The Woodlands, TX 77380         
 

--------------------------------------------------------------------------------

[image00015.jpg]
 Signature Page First Amendment to the Agreement for Purchase and Sale  ANNEX
AARBITRATION PROVISIONS1. Agreement to Arbitrate. Each Seller and RBC (each may
be referred to as a “Party” and collectively the “Parties” under this Annex A)
acknowledges and agrees that arbitration provides cost, timing and other
advantages, and all claims, disputes or controversies arising under or related
to this Purchase Agreement or the termination thereof (collectively referred to
herein as a “Claim”), unless specifically excluded herein, shall be resolved in
an arbitration forum. The Parties agree to arbitrate any Claim. All Claims will
be decided by the arbitrators selected pursuant to these arbitration provisions
(the “Arbitrators”), who will have the same ability to order legal or equitable
remedies as could a court of general jurisdiction. The Parties mutually consent
to the exclusive resolution by arbitration of all Claims, past, present or
future, that each Party may have against: (1) the other Parties;(2) an affiliate
of the other Parties; (3) the equity holders, members, managers, shareholders,
officers, directors, employees, administrators, representatives and agents of
the other Parties or such other Party’s affiliates; and/or (4) all successors
and assigns of any of the foregoing (collectively the “Third Party
Beneficiaries”), who are third party beneficiaries of this Purchase Agreement.
The references in this Purchase Agreement to the Parties to an arbitration
proceeding will include, where applicable, a reference to any Third Party
Beneficiary that is such a Party.Federal Arbitration Act. Except as provided in
this Purchase Agreement, the Federal Arbitration Act shall govern the
interpretation and enforcement of, and all proceedings pursuant to, this
Purchase Agreement. To the extent that the Federal Arbitration Act is
inapplicable, or held not to require arbitration of a particular claim or
claims, state law of the State of Louisiana pertaining to agreements to
arbitrate shall apply.Claims Not Covered by Arbitration. This Purchase Agreement
does not cover Claims by a Party or by any Third Party Beneficiary for temporary
restraining orders or preliminary injunctions (“temporary equitable relief”) in
cases in which such temporary equitable relief would be otherwise authorized by
law. Such resort to temporary equitable relief shall be pending and in aid of
arbitration only, and in such cases the trial on the merits of the action will
occur in front of, and will be decided by, the Arbitrators, who will have the
same ability to order legal or equitable remedies as could a court of general
jurisdiction.Time Limits for Commencing Arbitration and Required Notice of All
Claims. The Parties agree that the aggrieved Party must give written notice of
any Claim to the other Parties no later than the expiration of the statute of
limitations that the law prescribes for the Claim. Otherwise, the Claim shall be
void and deemed waived.Notice. The aggrieved Party shall provide written notice
to the other Parties of any Claim. The written notice shall identify and
describe the nature of all Claims asserted, the facts upon which such Claims are
based and the relief or remedy sought. The notice shall be sent to the other
Parties and be effective as set forth in this Purchase Agreement.Representation.
The Parties agree that each Party must proceed in the arbitration with licensed
attorneys as its representative. Failure to be represented by a licensed
attorney will result in a default and will prevent the defaulted Party from
presenting any motions or evidence before the Arbitrators. On motion made by the
opposing Party or on the Arbitrators own motion a default judgment will be
entered against the breaching Party and the breaching Party will be required to
pay the other Party’s costs and attorney’s fees.Discovery. The Parties agree as
follows:The Parties shall be entitled to conduct sufficient discovery in
arbitration to prepare adequately for the claims and defenses raised in the
arbitration, including gaining access to essential documents and witnesses, to
be determined by the Arbitrators, provided, however that as to (a) the Sellers;
and (b) the Purchaser, discovery shall be limited to 20 interrogatories
including all subparts and subdivisions, and 20 document requests including all
subparts and subdivisions, and further provided that the Parties expressly agree
that written briefs shall be no more than 15-pages in length, double-spaced.
Exhibits shall be limited to a total of five and shall not exceed five 11 ½ by 8
inch pages in length. The total written submission shall not exceed 20
typewritten pages. Briefs shall be submitted simultaneously. No reply briefs
shall be submitted unless good cause shown and if submitted, they will be under
the same rules, except they shall not exceed more than seven pages for the
written briefs and three pages of Exhibits.The Arbitrators shall have the
authority to entertain and rule upon a motion to dismiss, motion for summary
judgment, motion to compel discovery, motion in limine, a motion to strike by
any Party and shall apply the standards governing such motions under the Federal
Rules of Civil Procedure. At the arbitration, the Federal Rules of Evidence will
apply. The Parties will have the right to present proof, through testimony and
documentary evidence, and to cross-examine witnesses. Any monetary award shall
be in U.S. dollars.No depositions shall be allowed. Requests for additional
discovery may be made to the Arbitrators. The Arbitrators may grant an order for
such requested additional discovery if the Arbitrators find that the Party
requires it to adequately arbitrate a claim, taking into account the Parties’
mutual desire to have a fast, cost-effective dispute resolution
mechanism.  DocuSign Envelope ID: CFF78C7F-73BC-4B5B-976E-62AD77C6E5DB         
 

--------------------------------------------------------------------------------

[image00016.jpg]
 DocuSign Envelope ID: CFF78C7F-73BC-4B5B-976E-62AD77C6E5DBFirst Amendment to
the Agreement for Purchase and SaleDesignation of Witnesses. At least thirty
(30) days before the arbitration, the Parties agree to exchange lists of
witnesses, including any experts, and copies of all exhibits intended to be used
at the arbitration.Subpoenas. Each Party shall have the right to subpoena
witnesses and documents for the arbitration as well as documents relevant to the
case from third parties. Subpoenas may be enforced in a court in the
jurisdiction where the claim is arbitrated.Arbitration Procedures. The Parties
agree on the following arbitration procedures.Any such arbitration shall be
fully and finally resolved in binding arbitration in a proceeding in the City of
New Orleans, State of Louisiana, before a panel of three Arbitrators in
accordance of American Arbitration Association (“AAA”). The Parties agree that,
except as provided in this Purchase Agreement, the arbitration shall be in
accordance with AAA then-current commercial arbitration rules/procedures, as
modified by the agreed procedures described herein. The Arbitrators shall be
either a retired judge or an attorney who is experienced in commercial law and
licensed to practice law in the State of Louisiana. The Arbitrators shall be
selected as follows: AAA shall give (a) the Sellers; and (b) the Purchaser a
list of eleven (11) arbitrators drawn from its panel of commercial dispute
arbitrators. Each such Party shall have ten (10) calendar days from the postmark
date on the list to strike all names on the list it deems unacceptable. If only
three common names remain on the lists of both such Parties, those individuals
shall be designated as the Arbitrators. If more than three common name remains
on the lists of both such Parties, the Parties shall strike names alternately
from the list of common names until only three remains. The Party who did not
initiate the claim shall strike first. If three common names do not exist on the
lists of both such Parties, the sponsoring organization shall furnish an
additional list of eleven (11) arbitrators from which both such Parties shall
strike alternately, with the Party initiating the claim striking first, until
three names remain. Those individuals shall be designated as the Arbitrators.If
AAA declines to arbitrate the matter or if at the time of service of notice of
the claim AAA no longer operates an arbitration facility within the City of New
Orleans, State of Louisiana, the Parties agree that, except as provided in this
Purchase Agreement, the arbitration will be held before a three private
Arbitrators under the AAA Commercial Arbitration Rules with Arbitrators
appointed by a state court judge in the jurisdiction where the arbitration is to
take place, which Arbitrators shall be either a retired judge, or an attorney
who is experienced in commercial law and licensed to practice law in the state
in which the arbitration is convened.The Arbitrators shall apply the substantive
law (and the law of remedies, if applicable) of the State of Louisiana, or
federal law, or both, as applicable to the claim(s) asserted. The Arbitrators
are without jurisdiction to apply any different substantive law or law of
remedies. The Federal Rules of Evidence shall apply. Notwithstanding any rules
of applicable arbitral forums to the contrary, to the extent there is a question
of enforceability of this Purchase Agreement (including but not limited to its
waiver of class and collective actions), a challenge to the Arbitrators’
jurisdiction, or a dispute over the arbitrability of a claim, it shall be solely
resolved by the Arbitrators. The Arbitrators shall have exclusive authority to
resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Purchase Agreement, including but not
limited to any claim that all or any part of this Purchase Agreement is void or
voidable, as well as the exclusive authority to resolve any legal claims raised
and to grant any and all rights, remedies and relief that would be available to
the Parties if the claims were brought in a court of law. The arbitration shall
be final and binding upon the Parties, except as provided in this Purchase
Agreement.The Arbitrators shall have jurisdiction to hear and rule on
pre-hearing disputes and is authorized to hold pre-hearing conferences by
telephone or in person, as the Arbitrators deem advisable. The Arbitrators shall
apply the standards governing motions under the Federal Rules of Civil
Procedure. Only the Arbitrators, in their sole discretion, may decide the
conscionability of this Purchase Agreement.Any Party, at its expense, may
arrange for and pay the cost of a court reporter to provide a stenographic
record of proceedings.Should any Party refuse or neglect to appear for, or
participate in, the arbitration hearing, the Arbitrators shall have the
authority to decide the dispute based upon whatever evidence is presented.Any
Party, upon request at the close of the hearing, shall be given leave to file a
post-hearing brief. The time for filing such a brief shall be set by the
Arbitrators, but shall not be more than thirty (30) days after the close of the
hearing.The Arbitrators shall render a fact opinion and not a reasoned opinion
no later than thirty (30) days from the date the arbitration hearing concludes
or the post-hearing briefs (if requested) are received, whichever is later. The
opinion shall include the factual basis for the award. If the opinion is not
rendered within 30 days, a penalty of $100 a day will be deducted from the
Arbitrator’s fee for each day the award order is delayed. The Arbitrators shall
issue a written award and arbitration decision that sets forth the Arbitrators’
findings of fact and conclusions of law upon which the award is based. The
Arbitrators award shall be final and binding upon the Parties, and judgment upon
the award may be entered in any court of competent jurisdiction in any state of
the United States or country or application may be made to such court for a
judicial acceptance of the award and an enforcement as the law of such
jurisdiction may require or allow.The Parties shall initially equally split the
arbitration fees and costs between each Party. Sellers agree to joint and
severally reimburse Purchaser for all reasonable attorneys’ fees and costs
incurred by Purchaser arising under to related to any arbitration, which shall
awarded by the Arbitrators. Motions for attorney’s fees and costs must be filed
within 10 days of the date the arbitration decision is issued or it is waived.
The ruling on the petition for fees will not toll the time for moving to enforce
the arbitration decision in a court of competent jurisdiction.Confidentiality.
The Parties each agree that because this matter is subject to mandatory, final,
and binding arbitration, all disputes will be and remain strictly confidential
and no charge or Claim will be filed against another Party or the Arbitrators
because of the arbitration. The Parties each agree that, except as may be
necessary to enter judgment upon the award or to the extent required by
applicable law, all Claims, defenses and proceedings (including, without
limitation, the existence of aFirst Amendment to the Agreement for Purchase and
Sale Page 2 Purchaser Initials Schedule 1 –Seller Seller Initials          
 

--------------------------------------------------------------------------------

[image00017.jpg]
 First Amendment to the Agreement for Purchase and Sale  Page 3  Purchaser
Initials   Schedule 1 –Seller  Seller Initials   DocuSign Envelope ID:
CFF78C7F-73BC-4B5B-976E-62AD77C6E5DBFirst Amendment to the Agreement for
Purchase and Salecontroversy and the fact that there is an arbitration
proceeding) shall be treated in a confidential manner by the Arbitrators, the
Parties and their counsel, each of their agents, and employees and all others
acting on behalf of or in concert with them. Without limiting the generality of
the foregoing, no one shall divulge to any third party or person not directly
involved in the arbitration the content of the pleadings, papers, orders,
hearings, trials, or awards in the arbitration, except as may be necessary to
enter judgment upon the Arbitrator's award or as required by applicable law.
Nothing in this paragraph, however, shall be construed to prohibit the Parties
or their attorneys from communicating with potential witnesses in connection
with good faith efforts to investigate facts or to prepare for arbitration. The
Arbitrators’ opinion and award also shall be kept confidential, and may be
disclosed only to the extent necessary to comply with and/or enforce the
same.Survival. These arbitration provisions shall survive termination of the
Purchase Agreement.Voluntary Agreement. EACH PARTY ACKNOWLEDGES THAT SUCH PARTY
HAS CAREFULLY READ THESE ARBITRATION PROVISIONS, UNDERSTANDS THE TERMS, THAT ALL
UNDERSTANDINGS AND AGREEMENTS BETWEEN THE PARTIES REGARDING ARBITRATION ARE
CONTAINED IN THE PURCHASE AGREEMENT. EACH PARTY FURTHER ACKNOWLEDGES THAT SUCH
PARTY HAS ENTERED INTO THESE ARBITRATION PROVISIONS VOLUNTARILY AND NOT IN
RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER PARTY OTHER THAN THOSE
CONTAINED IN THIS PURCHASE AGREEMENT ITSELF.         
 



--------------------------------------------------------------------------------